Citation Nr: 1702274	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  16-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for mesothelioma, to include as due to exposure to asbestos. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to September 1958.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Mesothelioma is related to in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for mesothelioma, to include as due to exposure to asbestos, have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for mesothelioma as due to exposure to asbestos.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21-1, IV.ii.2.C).  See also VAOPGCPREC 4-00. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1 MR, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA. O.G.C. Prec. Op. No. 04-00.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's private treatment records include a January 2011 biopsy report confirming a diagnosis of invasive malignant epithelioid mesothelioma in the right lung.  Records further show ongoing treatment thereafter.  In a December 2016 letter, the Veteran's private treating oncologist opined that the most likely cause of his mesothelioma is previous exposure to asbestos in the Navy, noting that his tobacco use was minimal and remote.

The Board notes that the Veteran's particular type of cancer, mesothelioma, is often the result of exposure to asbestos.  See Dorland's Illustrated Medical Dictionary 1141 (32nd ed. 2012); see also Prevalence of Specific Diseases Resulting from Exposure to Asbestos, M21-1 IV.ii.2.C.2.c.  While Dorland's Medical Dictionary defines mesothelioma as often being associated with asbestos exposure, the definition does not make any reference to tobacco use.

The Veteran's service personnel records indicate that he served in the Navy as a storekeeper.  VA considers this occupation as having minimal probability of asbestos exposure.  See Use of the MOS Handout to Determine Probability of In-Service Asbestos Exposure, M21-1 IV.ii.1.I.3.c.  VA policy also notes that disease-causing exposure to asbestos may be brief and/or indirect and that mesotheliomas are not associated with cigarette smoking.  See M21-1 IV.ii.2.C.2.c.

In a June 2011 statement, the Veteran reported in-service asbestos exposure, including service on two ships and at a shipyard.  He described asbestos use throughout the ships, particularly in the refrigeration ducts with which his work as a storekeeper brought him into contact.  He further stated that after separation he worked in the information technology sector as a programmer and in management positions, neither of which involved any exposure to asbestos.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's mesothelioma is related to in-service asbestos exposure.  The Veteran served in the Navy at a time when asbestos was commonly used aboard ships.  His particular type of cancer is one which most often is the result of exposure to asbestos.  While his military occupation involved "minimal" exposure to asbestos, such exposure is still considered sufficient to trigger disease and there is no evidence that he was exposed to asbestos following separation from service.  The Veteran's treating oncologist has provided an adequate opinion explaining that his cancer is most likely the result of exposure to asbestos.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's mesothelioma is related to in-service asbestos exposure, and service connection is therefore granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for mesothelioma, to include as due to exposure to asbestos, is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


